DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Spatt (US 6234117).
For claim 1, Ito teaches a garment 1 (see Figs. 1 and 3) for an animal having a first pair of appendages, a second pair of appendages, and a neck, the animal having a mid-body between the first pair of appendages and the second pair of appendages (see Fig. 1), the garment comprising: a central portion 3 having a longitudinal axis (vertical axis in Fig. 3) and including a front end (upper end in Fig. 3), a rear end (lower end in Fig. 3) opposite the front end, a first side (right side of ref. 3 in Fig. 3) extending laterally in a first direction from the longitudinal axis (Fig. 3), and a second side (left side of ref. 3 in Fig. 3) extending laterally in a second direction from the longitudinal axis (Fig. 3); a first flap 4A extending from the first side of the central portion; and a second flap 4B extending from the second side of the central portion; wherein each of the first flap and the second flap has an inside surface and an outside surface (Figs. 1 and 3), wherein the outside surface of one of the first flap or the second flap 4B includes at least one of hook fasteners or loop fasteners 12 (Fig. 3), and the inside surface of the other of the first flap 4A or the second flap includes at least one of the other of the hook fasteners or the loop fasteners (Fig. 1; ref. 4A necessarily has a fastener on the inside in order to connect to ref. 12, as described in para 0025 of machine translation), wherein when the garment is worn by an animal the first flap and the second flap are configured to extend around the mid-body of the animal and fasten to each other such that the central portion and the first flap and the second flap fastened to each other form a shape conforming to the outside of the mid-body of the animal (Fig. 1), and the front end of the central portion is positioned proximate to the neck of the animal (Fig. 1), and wherein the garment, when worn, applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (note this is an intended use limitation, and given the structure of garment 1, the effect of a level of pressure being applied to the animal inevitably occurs from fitting the garment in a snug or conforming manner around the animal via refs.11,12 or from the weight of the garment itself upon the animal, which is capable of reducing anxiety, fearfulness, overexcitement, or a combination).
Ito does not explicitly disclose wherein the central portion, the first flap, or the second flap is made of a fabric that stretches.
Spatt teaches within the same field of endeavor a garment 1 wherein the central portion 3, the first flap, or the second flap (flaps formed on either side of ref. 9 in Fig. 1) is made of a fabric that stretches (col 2, ln 13-26, col 3, ln 5-14, and col 4, ln 6-18 describe all of garment 1, is made of four-way stretch fabric including spandex) in order to provide a durable, tear-resistant garment that washes and dries quickly and easily, retains its shape and fit, and defies shrinking even after repeated washing and continued wear (col 2, ln 6-12; col 4, ln 20-21). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment, including the central portion, the first flap, and the second flap, of Ito to be made of a fabric that stretches as taught by Spatt in order to provide a durable, tear-resistant garment that washes and dries quickly and easily, retains its shape and fit, and defies shrinking even after repeated washing and continued wear.
For claim 2, Ito as modified by Spatt teaches (references to Ito unless otherwise indicated) wherein the central portion, the first flap, and the second flap are made of the fabric that when stretched provides resiliency adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (please note this is an intended use limitation, and the stretchable and resilient properties of spandex (col 2, ln 13-26 and col 4, ln 6-18 of Spatt) forming the combination garment, including the central portion 3, the first flap 4A, and the second flap 4B, are capable of applying pressure when stretched to reduce anxiety, fearfulness, and overexcitement in the animal).
For claim 3, Ito as modified by Spatt teaches (references to Spatt) wherein the fabric comprises from approximately 5% to 25% spandex (col 2, ln 13-26 and col 4, ln 6-18 describe 15-25% spandex). 
For claim 4, Ito as modified by Spatt teaches (references to Ito) wherein, when the garment is worn by the animal and the first and second flaps are fastened to each other, the first flap overlaps the second flap (Figs. 1-2).
For claim 5, Ito as modified by Spatt teaches (references to Ito) wherein when the garment is worn by the animal and the first flap and the second flap are fastened together the hook fasteners and the loop fasteners are substantially adjacent to each other such that the first flap is fastened to the second flap (Fig. 1; para 0025).
For claim 6, Ito as modified by Spatt teaches (references to Ito) a cinching member (one of the unnumbered flaps in Fig. 3 extending across ref. 4A and having buckles 11 attached) having a proximate end attached to the central portion, the first flap, or the second flap and extending to a free distal end (Fig. 3), wherein the cinching member is adapted to extend at least partially around the mid-body of the animal and to fasten to the central portion, the first flap, the second flap, or a combination thereof (Fig. 1) to further tighten the garment to apply pressure to the animal (Fig. 1; this is an intended use limitation, and the unnumbered flaps in Fig. 3 are capable of further tightening garment 1 to apply pressure to the animal).
For claim 7, Ito as modified by Spatt teaches (references to Ito) wherein the cinching member is attached at the proximate end to the central portion along one edge of the cinching member generally along the longitudinal axis of the central portion (see Fig. 3 showing the unnumbered flaps attached very near the longitudinal axis, thus, being attached generally along the longitudinal axis).
For claim 8, Ito as modified by Spatt teaches (references to Ito) wherein when the cinching member is fastened to the central portion, the first flap, the second flap, or a combination thereof (Fig. 3 shows the unnumbered flabs at least fastened to the central portion), the cinching member overlaps and extends past the first flap (Figs. 1 and 3).
For claim 17, Ito teaches a method of reducing anxiety, fearfulness, overexcitement, or a combination thereof, in an animal, the animal having a first pair of appendages, a second pair of appendages, a neck, a chest, and a stomach, the animal having a mid-body between the first pair of appendages and the second pair of appendages (see Fig. 1), the method comprising the steps of: placing a garment 1 on the mid-body of the animal (see Figs. 1 and 3), the garment including: a central portion 3 having a longitudinal axis (vertical axis in Fig. 3) and including a front end (upper end in Fig. 3) positioned proximate to the neck of the animal (Fig. 1), a rear end (lower end in Fig. 3) opposite the front end, a first side (right side of ref. 3 in Fig. 3) extending laterally in a first direction from the longitudinal axis (Fig. 3), and a second side (left side of ref. 3 in Fig. 3) extending laterally in a second direction from the longitudinal axis (Fig. 3), a first flap 4A extending from the first side of the central portion; and a second flap 4B extending from the second side of the central portion; wrapping the first flap around the chest, the stomach, or a combination thereof of the animal to overlap the second flap (Fig. 1); and securing the first flap to the second flap (para 0025; Fig. 1), wherein each of the first flap and the second flap has an inside surface and an outside surface (Figs. 1 and 3), wherein the outside surface of one of the first flap or the second flap 4B includes at least one of hook fasteners or loop fasteners 12 (Fig. 3), and the inside surface of the other of the first flap 4A or the second flap includes at least one of the other of the hook fasteners or the loop fasteners (Fig. 1; ref. 4A necessarily has a fastener on the inside in order to connect to ref. 12, as described in para 0025 of machine translation).
Ito does not explicitly disclose wherein the central portion, the first flap, or the second flap is made from a stretchable fabric; stretching the garment prior to securing the first flap to the second flap; and wherein the stretchable fabric forming the central portion, the first flap, or the second flap provides resiliency when stretched such that the garment applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or any combination thereof in the animal.
Spatt teaches within the same field of endeavor a method comprising the steps of: placing a garment 1 on the mid-body of the animal, wherein the central portion 3, the first flap, or the second flap (flaps formed on either side of ref. 9 in Fig. 1) is made from a stretchable fabric (col 2, ln 13-26, col 3, ln 5-14, and col 4, ln 6-18 describe all of garment 1 is made of four-way stretch fabric including spandex); stretching the garment prior to securing the first flap to the second flap (col 1, ln 67-col 2, ln 26 and col 4, ln 6-18 describe a snug-fitting garment made of a fabric including spandex, thus, the garment 1 in Fig. 1 is necessarily stretched prior to fastening together with fasteners 12 (col 3, ln 20-33) to provide the snug fit); and wherein the stretchable fabric forming the central portion, the first flap, or the second flap (col 2, ln 13-26, col 3, ln 5-14, and col 4, ln 6-18 describe all of garment 1, is made of four-way stretch fabric including spandex) provides resiliency when stretched such that the garment applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or any combination thereof in the animal (please note this is an intended use limitation, and the stretchable and resilient properties of spandex are capable of applying pressure when stretched to reduce anxiety, fearfulness, and overexcitement in the animal) in order to provide a durable, tear-resistant garment that washes and dries quickly and easily, retains its shape and fit, and defies shrinking even after repeated washing and continued wear (col 2, ln 6-12; col 4, ln 20-21). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment, including the central portion, the first flap, and the second flap, in the method of Ito to be made from a stretchable fabric, and to include the step of stretching the garment prior to securing the first flap to the second flap, wherein the stretchable fabric forming the central portion, the first flap, or the second flap provides resiliency when stretched such that the garment applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or any combination thereof in the animal as taught by Spatt in order to provide a durable, tear-resistant garment that washes and dries quickly and easily, retains its shape and fit, and defies shrinking even after repeated washing and continued wear. 
For claim 18, Ito as modified by Spatt teaches (references to Ito unless otherwise indicated) wherein the garment further comprises a cinching member (one of the unnumbered flaps in Fig. 3 extending across ref. 4A and having buckles 11 attached) having a proximate end attached to the central portion, the first flap, or the second flap and extending to a free distal end (Fig. 3), and further comprising the step of wrapping the cinching member such that the distal end overlaps the first flap proximate to where the first flap is secured to the second side (Fig. 3); and securing the cinching member to the central portion, the first flap, the second flap, or a combination thereof (via refs. 11; Fig. 1) to increase the pressure on the animal, wherein the stretchable fabric forming the central portion, the first flap, the second flap, and the cinching member provides resiliency when stretched such that the garment applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or any combination thereof in the animal (please note this is an intended use limitation, and in the combination, the stretchable and resilient properties of spandex forming all of garment 1 of Spatt (col 2, ln 13-26 and col 4, ln 6-18) are capable of applying resiliency when stretched to reduce anxiety, fearfulness, and overexcitement in the animal).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Spatt (US 6234117), as applied to claims 1 and 6 above, and further in view of Berger (US 6662390).
For claim 9, Ito as modified by Spatt teaches (references to Ito) wherein the cinching member has opposed longitudinal edges (long edges of unnumbered flaps in Fig. 3), and wherein the cinching member has a width that is along a distance parallel to the longitudinal axis of the garment between the opposing longitudinal edges of the cinching member (Fig. 3).
Ito as modified by Spatt is silent about wherein the width of the cinching member extends along the longitudinal axis more than one half of a distance between the front end and the rear end of the central portion.
Berger teaches a garment (Fig. 4A) wherein the width of the cinching member (ref. 34 or 36; col 4, ln 38-48) extends along the longitudinal axis (in Fig. 4A, longitudinal axis of the middle portion (ref. 18 in Fig. 1A embodiment, which also applies to Fig. 4A)) more than one half of the distance between the front end and the rear end of the central portion (Fig. 4A shows that refs. 34,36 have widths along refs. 38,40 more than one half the distance between the upper and lower ends of the middle portion (ref. 18 in Fig. 1A embodiment, which also applies to Fig. 4A)) in order to ensure securement within the garment even when the user is active (col 5, ln 22-30; col 1, ln 38-40; Abstract; Fig. 4A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Ito as modified by Spatt such that the width of the cinching member extends along the longitudinal axis more than one half of the distance between the front end and the rear end of the central portion as taught by Berger in order to ensure securement within the garment even when the user is active. 
Claims 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Spatt (US 6234117) and Schmid et al. (US 2011/0231993).
For claim 10, Ito teaches a garment 1 (see Figs. 1 and 3) for an animal having a first pair of appendages, a second pair of appendages, and a neck, the animal having a mid-body between the first pair of appendages and the second pair of appendages (see Fig. 1), the garment comprising: a central portion 3 having a longitudinal axis (vertical axis in Fig. 3) and including a front end (upper end in Fig. 3), and a rear end (lower end in Fig. 3) opposite the front end, a first side (right side of ref. 3 in Fig. 3) extending laterally in a first direction from the longitudinal axis (Fig. 3), and a second side (left side of ref. 3 in Fig. 3) extending laterally in a second direction from the longitudinal axis (Fig. 3); and a first flap 4A extending from the first side of the central portion; and a second flap 4B extending from the second side of the central portion; a cinching member (one of the unnumbered flaps in Fig. 3 extending across ref. 4A and having buckles 11 attached) having a proximal end attached to the central portion, the first flap, or the second flap and extending to a free distal end (Fig. 3), wherein each of the first flap, the second flap, and the cinching member has an inside surface and an outside surface (Figs. 1 and 3), wherein the outside surface of one of the first flap or the second flap 4B includes at least one of hook fasteners or loop fasteners 12 (Fig. 3), the inside surface of the other of the first flap 4A or the second flap includes at least one of the other of the hook fasteners or the loop fasteners (Fig. 1; ref. 4A necessarily has a fastener on the inside in order to connect to ref. 12, as described in para 0025 of machine translation), and the cinching member has a fastener 11, wherein when the garment is worn by the animal the first side and the second side are configured to extend around the mid-body of the animal and fasten to each other such that the central portion and the first side and the second side fastened to each other form a shape conforming to the outside of the mid-body of the animal (Fig. 1), and wherein the cinching member is configured to extend at least partially around the shape formed by the central portion and the first side and the second side fastened to each other that conforms to the mid-body of the animal and fastens to the central portion, the first side, the second side, or a combination thereof (via buckles 11; see Fig. 1), and the front end of the central portion is positioned proximate to the neck of the animal (Fig. 1), and the garment, when worn, applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (note this is an intended use limitation, and given the structure of garment 1, the effect of a level of pressure being applied to the animal inevitably occurs from fitting the garment in a snug or conforming manner around the animal via refs.11,12 or from the weight of the garment itself upon the animal, which is capable of reducing anxiety, fearfulness, overexcitement, or a combination).
Ito does not explicitly disclose wherein the central portion, the first flap, the second flap or the cinching member is made of a fabric that stretches; and the inside surface of the cinching member has at least one of flap fasteners or loop fasteners.
Spatt teaches within the same field of endeavor a garment 1 wherein the central portion 3, the first flap, the second flap (flaps formed on either side of ref. 9 in Fig. 1) or the cinching member 4 (col 3, ln 25-29; Fig. 1) is made of a fabric that stretches (col 2, ln 13-26, col 3, ln 5-14, and col 4, ln 6-18 describe all of garment 1, is made of four-way stretch fabric including spandex) in order to provide a durable, tear-resistant garment that washes and dries quickly and easily, retains its shape and fit, and defies shrinking even after repeated washing and continued wear (col 2, ln 6-12; col 4, ln 20-21). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment, including the central portion, the first flap, the second flap and the cinching member, of Ito to be made of a fabric that stretches as taught by Spatt in order to in order to provide a durable, tear-resistant garment that washes and dries quickly and easily, retains its shape and fit, and defies shrinking even after repeated washing and continued wear.
Schmid et al. teach a garment 10 wherein the inside surface of the cinching member 36 has at least one of hook fasteners or loop fasteners 42 (Fig. 3) in order to make the garment easier and safer to use by providing a more secure, adjustable fit (Abstract; para 0008). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inside surface of the cinching member of Ito to have at least one of hook fasteners or loop fasteners as taught by Schmid et al. in order to make the garment easier and safer to use by providing a more secure, adjustable fit. 
For claim 11, Ito as modified by Spatt and Schmid et al. teaches (references to Ito) wherein the cinching member is attached the proximal end to the central portion along one edge of the cinching member generally along the longitudinal axis of the central portion (see Fig. 3 showing the unnumbered flaps attached very near the longitudinal axis, thus, being attached generally along the longitudinal axis).
For claim 12, Ito as modified by Spatt and Schmid et al. teaches (references to Ito unless otherwise indicated) wherein the central portion, the first flap, and the second flap are made of the fabric that when stretched provides resiliency adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (please note this is an intended use limitation, and the stretchable and resilient properties of spandex (col 2, ln 13-26 and col 4, ln 6-18 of Spatt) forming the combination garment, including the central portion 3, the first flap 4A, and the second flap 4B, are capable of applying pressure when stretched to reduce anxiety, fearfulness, and overexcitement in the animal).
For claim 13, Ito as modified by Spatt and Schmid et al. teaches (references to Spatt) wherein the fabric comprises from approximately 5% to 25% spandex (col 2, ln 13-26 and col 4, ln 6-18 describe 15-25% spandex). 
For claim 14, Ito as modified by Spatt and Schmid et al. teaches (references to Ito) wherein when the garment is worn by the animal and the first flap and the second flap are fastened together the hook fasteners and the loop fasteners are substantially adjacent to each other such that the first flap is fastened to the second flap (Fig. 1; para 0025).
For claim 15, Ito as modified by Spatt and Schmid et al. teaches (references to of Schmid et al. unless otherwise indicated) wherein when the garment is worn by the animal and the first flap 20 and the cinching member 36 are fastened together (see Fig. 1 of Ito) the hook fasteners and the loop fasteners 32,42 are substantially adjacent to each other such that the first flap is fastened to the cinching member (Fig. 5).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Spatt (US 6234117) and Schmid et al. (US 2011/0231993), as applied to claim 10 above, and further in view of Berger (US 6662390).
For claim 16, Ito as modified by Spatt and Schmid et al. teaches (references to Ito) wherein the cinching member has opposed longitudinal edges (long edges of unnumbered flaps in Fig. 3), and wherein the cinching member has a primary width that is along a distance parallel to the longitudinal axis of the garment between the opposing edges of the cinching member (Fig. 3).
Ito as modified by Spatt and Schmid et al. is silent about wherein the primary width of the cinching member extends along the longitudinal axis more than one half of a distance between the front end and the rear end of the central portion.
Berger teaches a garment (Fig. 4A) wherein the primary width of the cinching member (ref. 34 or 36; col 4, ln 38-48) extends along the longitudinal axis (in Fig. 4A, longitudinal axis of the middle portion (ref. 18 in Fig. 1A embodiment, which also applies to Fig. 4A)) more than one half of the distance between the front end and the rear end of the central portion (Fig. 4A shows that refs. 34,36 have widths along refs. 38,40 more than one half the distance between the upper and lower ends of the middle portion (ref. 18 in Fig. 1A embodiment, which also applies to Fig. 4A)) in order to ensure securement within the garment even when the user is active (col 5, ln 22-30; col 1, ln 38-40; Abstract; Fig. 4A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Ito as modified by Spatt and Schmid et al. such that the primary width of the cinching member extends along the longitudinal axis more than one half of the distance between the front end and the rear end of the central portion as taught by Berger in order to ensure securement within the garment even when the user is active. 
Claims 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Berger (US 6662390) and Spatt (US 6234117).
For claim 19, Ito teaches a garment 1 (see Figs. 1 and 3) for an animal having a first pair of appendages, a second pair of appendages, and a neck, the animal having a mid-body between the first pair of appendages and the second pair of appendages (see Fig. 1), the garment comprising: a central portion 3 having a longitudinal axis (vertical axis in Fig. 3) and including a front end (upper end in Fig. 3), a rear end (lower end in Fig. 3) opposite the front end, a first side (right side of ref. 3 in Fig. 3) extending laterally in a first direction from the longitudinal axis (Fig. 3), and a second side (left side of ref. 3 in Fig. 3) extending laterally in a second direction from the longitudinal axis (Fig. 3); a first flap 4A extending from the first side of the central portion; a second flap 4B extending from the second side of the central portion; and a cinching member (one of the unnumbered flaps in Fig. 3 extending across ref. 4A and having buckles 11 attached) having a proximal end attached to the central portion and extending to a free distal end (Fig. 3), the cinching member having opposed longitudinal edges (long edges of unnumbered flaps in Fig. 3) and a primary width extending between and perpendicular to the longitudinal edges (Fig. 3), wherein when the garment is worn by the animal the first flap and the second flap extend around the mid-body of the animal and fasten to each other such that the central portion with the fastened first and second flaps form a shape conforming to the outside of the mid-body of the animal (Fig. 1), and the cinching member extends at least partially around the shape formed by the central portion with the fastened first and second flaps and fastens to the central portion (via buckles 11; Fig. 1).
Ito is silent about wherein the primary width of the cinching member is more than one half of a distance between the front end and the rear end of the central portion, wherein the central portion, the first flap, or the second flap is made of a fabric that stretches.
Berger teaches a garment (Fig. 4A) wherein the width of the cinching member (ref. 34 or 36; col 4, ln 38-48) is more than one half of the distance between the front end and the rear end of the central portion (Fig. 4A shows that refs. 34,36 have widths along refs. 38,40 more than one half the distance between the upper and lower ends of the middle portion (ref. 18 in Fig. 1A embodiment, which also applies to Fig. 4A)) in order to ensure securement within the garment even when the user is active (col 5, ln 22-30; col 1, ln 38-40; Abstract; Fig. 4A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Ito such that the width of the cinching member is more than one half of the distance between the front end and the rear end of the central portion as taught by Berger in order to ensure securement within the garment even when the user is active. 
Spatt teaches within the same field of endeavor a garment 1 wherein the central portion 3, the first flap, or the second flap (flaps formed on either side of ref. 9 in Fig. 1) is made of a fabric that stretches (col 2, ln 13-26, col 3, ln 5-14, and col 4, ln 6-18 describe all of garment 1, is made of four-way stretch fabric including spandex) in order to provide a durable, tear-resistant garment that washes and dries quickly and easily, retains its shape and fit, and defies shrinking even after repeated washing and continued wear (col 2, ln 6-12; col 4, ln 20-21). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment, including the central portion, the first side, and the second side, of Ito to be made of a fabric that stretches as taught by Spatt in order to provide a durable, tear-resistant garment that washes and dries quickly and easily, retains its shape and fit, and defies shrinking even after repeated washing and continued wear.
For claim 20, Ito as modified by Berger and Spatt teaches (references to Ito) wherein the cinching member is attached at the proximal end to the central portion along one edge of the cinching member generally along the longitudinal axis of the central portion (see Fig. 3 showing the unnumbered flaps attached very near the longitudinal axis, thus, being attached generally along the longitudinal axis).
For claim 21, Ito as modified by Berger and Spatt teaches (references to Ito unless otherwise indicated) wherein the central portion, the first flap, and the second flap are made of the fabric that when stretched provides resiliency adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (please note this is an intended use limitation, and the stretchable and resilient properties of spandex (col 2, ln 13-26 and col 4, ln 6-18 of Spatt) forming the combination garment, including the central portion 3, the first flap 4A, and the second flap 4B, are capable of applying pressure when stretched to reduce anxiety, fearfulness, and overexcitement in the animal).
For claim 22, Ito as modified by Berger and Spatt teaches (references to Spatt) wherein the fabric comprises from approximately 5% to 25% spandex (col 2, ln 13-26 and col 4, ln 6-18).
Claims 23-24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Berger (US 6662390) and Spatt (US 6234117), as applied to claims 19 and 23 above, and further in view of Schmid et al. (US 2011/0231993).
For claim 23, Ito as modified by Berger and Spatt teaches (references to Ito) wherein each of the first flap, the second flap, and the cinching member has an inside surface and an outside surface (Figs. 1 and 3), wherein the outside surface of one of the first flap, or the second flap 4B includes hook fasteners or loop fasteners 12 (Fig. 3), and the inside surface of the other of the first flap 4A or the second flap includes the other of hook fasteners or loop fasteners (Fig. 1; ref. 4A necessarily has a fastener on the inside in order to connect to ref. 12, as described in para 0025 of machine translation), wherein when the garment is worn by the animal and the first flap and the second flap are fastened together the hook fasteners and the loop fasteners are substantially adjacent to each other such that the first flap is fastened to the second flap (Fig. 1; para 0025).
Ito as modified by Berger and Spatt is silent about wherein the inside surface of the cinching member has at least one of hook fasteners or loop fasteners.
Schmid et al. teach a garment 10 wherein the inside surface of the cinching member 36 has at least one of hook fasteners or loop fasteners 42 (see Fig. 3; para 0029 describes attachment of hook patches 42 to loop patch 32 on flap 20, shown in Fig. 5) in order to make the garment easier and safer to use by providing a more secure, adjustable fit (Abstract; para 0008). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inside surface of the cinching member of Ito to have at least one of hook fasteners or loop fasteners as taught by Schmid et al. in order to make the garment easier and safer to use by providing a more secure, adjustable fit. 
For claim 24, Ito as modified by Berger and Spatt and Schmid et al. teaches (references to Ito unless otherwise indicated) wherein when the garment is worn by the animal and the first flap and the cinching member are fastened together (Fig. 1) the hook and loop fasteners (ref. 42 of Schmid et al.) are substantially adjacent to each other (Fig. 1 shows refs. 11 in locking engagement and substantially adjacent to each other) such that the first flap is fastened to the cinching member (via refs. 11,12,3; Fig. 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-10, 12, 14-16, 19, 21, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-9, 11, 13-18, and 21 of U.S. Patent No. 8899189. 
Claims 1-2, 5-6, 8, 10, 12, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-12, 14-15, 18-22, 24, 26, and 28 of U.S. Patent No. 8459211. 
Claims 1-8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-12, and 14-16 of U.S. Patent No. 8291867. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same inventive concept with different appearances or differing scope that is minor.
Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
Applicant argued for claims 1-24:
(a). There is no motivation to combine Ito with Spatt since the proposed modification or combination of the prior art would change the principle of operation of Ito and render Ito unsatisfactory for its intended purpose.
(b). Spatt teaches away from the proposed combination with Ito.
The Examiner respectfully disagrees. Nothing in Ito teaches use of a garment 1 that is garment, as applicant appears to argue. Nowhere does the term “rigid” appear in Ito. In fact, Ito’s own sheathing material 8,10, covering the buoyancy materials 7,9, is flexible: it is described as being made of polyester fiber and rayon fiber (see para [0016] and [0023]-[0024]), which are both known to be flexible, not rigid, fabrics, allowing for movement of the animal during swimming. Ito’s intended operation centers on preventing drowning and ensuring safety of the animal while swimming (see paras [0001] and [0003]), specifically by providing lift to keep the animal’s head above water (see paras [0016] and [0026]). Ito provides this function through the use of the buoyancy materials 7 and 9, described in paras [0023]-[0024] and shown in Figs. 1 and 3, which hold and support the animal’s head and neck. Regardless of the flexible material forming the sheathing material 8,10, the buoyancy bodies 3,6 operate to keep the animal afloat and maintain the head, mouth, and nose above the water surface in the event that the animal goes underwater, as described in paras [0016] and [0026]. The animal needs full use of its faculties, including movements of the head, to navigate about in the water. Thus, allowing substantial freedom of movement is advantageous not only for the comfort of the animal but also for safety purposes during swimming and exercise in water. Regardless of the flexible material covering of Ito’s buoyancy bodies 3,6, the buoyancy materials 7,9 within the buoyancy bodies 3,6 operate as intended to provide the lift necessary to hold the animal’s head above water, preventing the mouth and nose from being submerged. It is the buoyancy materials 7,9, that provide this function, not the flexible material covering of polyester fiber and rayon fiber (see para [0016] and [0023]-[0024]). The above rejections do not remove or modify these buoyancy materials in any way. Furthermore, the modification to include the stretchy material of Spatt still provides the flexibility of the fabric as indicated in Ito while also providing the advantages of a fabric that is durable, tear-resistant, washes and dries quickly and easily, retains its shape and fit, and defies shrinking even after repeated washing and continued wear (col 2, ln 6-12 and col 4, ln 20-21 of Spatt). These are all explicit motivations found in Spatt. Depending upon how tightly the user stretches the garment over the animal and how firmly the hook and loop fasteners are applied, such stretchy fabric would serve to further apply pressure to the animal during use, capable of reducing anxiety, fearfulness, overexcitement, or a combination thereof in the animal, which may be present in some animals while swimming or engaging in water activities. Therefore, the combination with Spatt’s stretchy fabric allows Ito to operate as intended and maintain its principle of operation of drowning prevention, as one of ordinary skill in the art would recognize.
Furthermore, Ito’s disclosure does not criticize, discredit, or otherwise discourage use of fabric that stretches. In fact, Ito makes no mention of non-stretchable material whatsoever; thus, it is unclear how Applicant has concluded that Ito teaches away from the claimed invention. In addition, Ito fails to teach a material that constrains the head: nowhere does the term “constrain” appear in Ito. For the reasons described in the above paragraph, Ito’s fabric allows for movement of the animal’s head and body and instead it is the buoyancy materials 7,9 that create the requisite lift to hold the animal’s head above the water surface. Applicant’s argument is insufficient to overcome the rejection because nothing in Ito indicates a teaching away. Instead, Ito is silent about any reasons for garment 1 being made of a specific material, much less a material with non-stretchable properties. Therefore, the prior art teaches the argued limitation.
Applicant argued for claim 10:
(c). There is no motivation to modify Ito with Schmid with respect to independent Claim 10.
The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation provided in the above rejection for incorporating the teachings of Schmid et al. to make the garment easier and safer to use by providing a more secure, adjustable fit is explicitly stated in Schmid et al. (see Abstract and para 0008 of Schmid et al.). Therefore, the motivation to combine is properly provided.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, one of ordinary skill in the art would easily recognize the benefit of including another known fastening mechanism (hook or loop fastener of Schmid et al.) on the cinching member. Ito need not teach an insecure or unsafe fit, as applicant appears to argue, because clearly hook and loop fasteners allow for more adjustable fastening than buckles. Hook and loop fasteners provide for adjustability in fastening around the animal, depending on the size of the animal or the tightness of fit desired by the user. For example, the girth of the animal’s torso may be large enough that the buckles either do not contact each other or cannot easily be buckled together, in which case the hook or loop fastener provides not only the benefit of adjustability but also securement that the buckles are not able provide. By ensuring the securement between the flaps, the garment will stay on the animal’s body during use, operating as intended by preventing drowning and thus be safer to use. Moreover, the hook or loop fastener would not impede use of the buckle because both fastening mechanisms could be used at the same time and serve as backup if one fastening mechanism fails. Thus, the buckle may still be used as intended along with the hook or loop fastener.  Therefore, the 35 U.S.C. 103 rejection is proper.
Applicant argued for claim 19:
(d).  There is no motivation to modify Ito with Berger with respect to independent Claim 19.
The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation provided in the above rejection for incorporating the teachings of Berger to ensure securement within the garment even when the user is active is explicitly provided in Berger (see col 5, ln 22-30, col 1, ln 38-40 and Abstract of Berger). Therefore, the motivation to combine is properly provided.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, one of ordinary skill in the art would understand the common sense proposition that increasing the width of the cinching member would enhance the securement of the animal within the garment by virtue of the amount of material extending across the animal’s body. The above rejection of claim 19 makes clear that the cinching member is considered to be one of the unnumbered flaps in Fig. 3 of Ito. Contrary to applicant’s argument, Fig. 3 of Ito plainly shows that increasing the width of one of the unnumbered flaps to be more than one half of the distance between the front and rear ends of the central portion would allow the other unnumbered flap to continue to be buckled, and thus function as intended. The width of one may be increased without contacting the other at all; however, if there unnumbered flaps were to overlap each other, their ends would each be able to be buckled as intended. Therefore, the 35 U.S.C. 103 rejection is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hackett (GB 2039704) teaches cinching flaps 15,15a.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643